Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 12, 23, 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huawei Technologies (WO 2016/177405) provided by the applicant hereinafter Huawei.
Regarding claim 1, Huawei discloses, teaches or suggests a computer-implemented method for transforming a first dataflow graph into a second dataflow graph, wherein the first dataflow graph includes a plurality of first nodes representing a plurality of first computer operations, wherein the second dataflow graph includes a plurality of second nodes representing a plurality of second computer operations (see at  least page 20 lines 25-32), and wherein at least some of the second computer operations are unrepresented by the first nodes in the first dataflow graph (see at least Figures 1, 2, 5, note the transformed dataflow graph contains low level operations thus are considered not present in the first nodes of the first dataflow graph), including:
generating the first dataflow graph with the plurality of first nodes representing first computer operations in processing data, with at least one of the first computer operations being a declarative operation that specifies one or more characteristics of one or more results of processing of data (see at least Figure 1, page 11 lines 15-30);

storing, in a data store, the second dataflow graph (see at least page 12 lines 21-26 ).

Regarding claim 2, Huawei teaches the computer-implemented method of claim 1, wherein transforming the first dataflow graph into the second dataflow graph includes:
creating the imperative operation (see at least Figure 2, page 14 lines 28-32); and


Regarding claim 3, Huawei teaches the computer-implemented method of claim 1, wherein one of the second operations represented in the second dataflow graph and unrepresented in the first dataflow graph is selected from the group consisting of a sort operation, a data type operation, a join operation with a specified key and a partition operation (see at least page 8 lines 10-20).

Regarding claim 4, Huawei teaches the computer-implemented method of claim 1, wherein one or more of the second operations at least:
(i) are required for processing data in accordance with one or more of the first operations specified in the first dataflow graph (see at least page 14 lines 21-27) note the or limitation of ii) as follows is optional thus not addressed by the examiner
(ii) improve processing data in accordance with one or more of the first operations specified in the first dataflow graph, relative to processing data without the one or more additional operations.

Regarding claim 5, Huawei teaches the computer-implemented method of claim 1, further including:
transforming the second dataflow graph into an optimized dataflow graph by applying one or more dataflow graph optimization rules to the second dataflow graph to improve a computational efficiency of the second dataflow graph, relative to a computational efficiency of the second dataflow graph prior to the applying (see at least page 15 lines 15-20).

Regarding claim 6, Huawei teaches the computer implemented method of claim 5, wherein the one or more dataflow graph optimization rules include at least one of removing a redundant node from the second dataflow graph, removing a dead node from the second dataflow graph, changing an order of nodes in the second dataflow graph, reducing a strength of a node in the second dataflow graph, combining two or more nodes in the second dataflow graph, transforming a node in the second dataflow graph from serial operation to parallel operation, or inserting a partition operation in the second dataflow graph (see at least page 8 lines 10-20 join operation).



Regarding claim 8, Huawei teaches the computer-implemented method of claim 1, wherein at least one of the second operations includes a sort operation (see at least page 12 lines 27-32).

Regarding claim 9, Huawei teaches the computer-implemented method of claim 1, wherein at least one of the second operations includes an operation to specify metadata among one or more of the second nodes (see at least page 8 lines 1-5, note the claimed limitation reads on the data copy nodes inserted in the transformed data flow graph that define copying of data between memories associated with different processors).

Regarding claim 12, Huawei teaches the computer-implemented method of claim 1, wherein the first dataflow graph is a user defined dataflow graph (see at least page 12 lines 11-20 custom developed DSL used in defining high-level operations of a dataflow).

applying metadata and transforms that compute the values described in the first dataflow graph (see at least page 12 lines 11-14).

Claims 26, 27 essentially recite the limitations of claim 1 in form of system and computer program product thus are rejected for the same reasons discussed in claim 1 above.

Regarding claim 28, Huawei discloses, teaches or suggests a computer-implemented method for transforming a first dataflow graph into a second dataflow graph, wherein the first dataflow graph includes a plurality of first nodes representing a plurality of first computer operations, wherein the second dataflow graph includes a plurality of second nodes representing a plurality of second computer operations, and wherein at least some of the second computer operations are unrepresented by the first nodes in the first dataflow graph (see at least Figures 1, 2, 5, note the transformed dataflow graph contains low level operations thus are considered not present in the first nodes of the first dataflow graph), including:

transforming the first dataflow graph into the second dataflow graph for processing data in accordance with the first computer operations, the second dataflow graph including the plurality of second nodes representing second computer operations (see at least Figure 2, items 202, 222), with at least  a given one of the second computer operations being selected from the group consisting of a sort operation, a data type operation, a join operation with a specified key and a partition operation (see at least page 8 lines 10-20), and with the at least given one of the second computer operations being unrepresented by the first nodes in the first dataflow graph (see at least Figures 2, 5, 6 note the transformed dataflow graph contains low level operations which are different from the high level operations thus the low level operations are considered not present in the first nodes of the first dataflow graph); and
storing, in a data store, the second dataflow graph (see at least page 12 lines 21-26 ).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 13-18, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei Technologies (WO 2016/177405) provided by the applicant hereinafter Huawei, in view of Schumacher et al (US 20050097561).

providing data to generate an interface that includes a catalog portion with the catalog portion including selection depicting logic of a computation  (see at least page 11 lines 15-21);
receiving selection data representing logic of a computation and 
generating from the selection data received the first dataflow graph including the plurality of first nodes that represent the logic specified with at least one of the first nodes representing the at least one of the one or more selectable from the catalog portion (see at least page 11 lines 21-26);
the difference is Huawei does not specifically show a canvas portion and logic of a computation is visually depicted in the canvas portion as selectable icons.
However Schumacher in the same field of endeavor teaches the concept of the canvas portion and selectable icons when Schumacher shows data transformation applications from dataflow graphs including map component editor which manipulates iconic objects by using graphical and text editors and importing map components from libraries of existing maps (see at least 0022-0023), Note the claimed canvas is met by the graphical and text editor of Schumacher. Since the method of Huawei define 

Regarding claim 11, Huawei/Schumacher teaches the computer-implemented method of claim 10, wherein each selected icon represents an instruction to access data from a data catalog that pre-formats data or specifies a format of data that is accessed through the data catalog (see at least Huawei page 14 lines 14-20, note the claimed data catalog reads on the set of operations of Huawei).

Regarding claim 13, Huawei teaches the computer-implemented method of claim 1, further including:
providing data to generate an interface that includes a catalog portion with the catalog portion including plural dataset selection and plural transformation selection (see at least page 11 lines 15-21);
generating an initial node in the first dataflow graph in accordance with elements stored in a storage unit represented by a selected dataset 
the difference is Huawei does not specifically show a graphical editor that includes a canvas portion and selection icons. However Schumacher in the same field of endeavor teaches efficient data transformation applications from dataflow graphs (see at least 0022), map component editor which manipulates iconic objects by using graphical and text editors and importing map components from libraries of existing maps (see at least 0023) and creation of dataflow templates (see at least 0156) and user-defined logic within map processes (see at least 0171). Note the claimed canvas is met by the graphical and text editor of Schumacher. Since the method of Huawei define operations in a dataflow, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed features taught by Schumacher in order to assist users with dataflow creation.
Huawei/Schumacher further teaches or suggests:
rendering, in the canvas portion, a visual representation of the node (see at least Schumacher 0023).
The difference is Huawei/Schumacher does not specifically show labeling the initial node to provide a labeled node. However since the initial 

Regarding claim 14, Huawei/Schumacher does not specifically show the computer-implemented method of claim 13, wherein the initial node has an operation placeholder field to hold an operation and a data placeholder field to hold a source or sink for data. However since dataflow graph contains nodes that represent computing operations and since computing resources are allocated to computing nodes as shown by Huawei in the background of the invention, clearly placeholder fields for operation and source or sink data have to be present for the initial node. 

Regarding claim 15, Huawei/Schumacher teaches or suggests the computer-implemented method of claim 14, wherein modifying further includes:
retrieving from a storage system elements of the operation held in the operation placeholder field; and


Regarding claim 16, Huawei/Schumacher teaches or suggests the computer-implemented method of claim 13, further including:
providing data to render the first data flow graph in the canvas portion of the graphical editor interface (see at least Schumacher 0023, Huawei page 1 lines 20-24).

Regarding claim 17, Huawei/Schumacher teaches the computer-implemented method of claim 13, wherein upon labeling of all of the initial nodes that were generated, the method further includes:
compiling all labeled nodes of the first dataflow graph into the second dataflow graph that is a computational dataflow graph (see at least Huawei Figure 5).


optimizing all labeled nodes of the first dataflow graph, wherein optimizing the labeled nodes of the first dataflow graph further includes optimizing the elements stored in at least one of the labeled nodes (see at least Huawei page 2 lines 22-24).

Regarding claim 24, although Huawei/Schumacher does not specifically show the computer-implemented method of claim 13, wherein the labels refer to one or more of keys, values, names, and sources, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such features depending on users/applications requirements.

Regarding claim 25, Huawei/Schumacher teaches or suggests the computer-implemented method of claim 13, wherein at least some of the plurality of initial nodes storing one or more elements stored in storage units represented by selected dataset selection icons and storage units represented by selected transformation selection icons at least partially .  

Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei Technologies (WO 2016/177405) provided by the applicant hereinafter Huawei, in view of Schumacher et al (US 20050097561), further in view of Giraud-Carrier, “A Reconfigurable Data Flow Machine for Implementing Functional Programming Language”, ACM SIGPLAN Notices, Volume 29, No. 9, September 1994, pages 22-28.
Regarding claim 19, Huawei/Schumacher does not specifically show the computer-implemented method of claim 13, further including:
accessing a prototype node; and
applying an algorithm that copies parameters from the accessed prototype node to modify at least one of the initial nodes.
However node prototyping is standard technique in building dataflow as shown by Giraud-Carrier (see at least 3.5 page 24). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such features while 
 
Regarding claim 20, although Huawei/Schumacher/Giraud-Carrier does not specifically show the computer-implemented method of claim 19, wherein at least one parameter of the initial node is a set parameter that is not overwritten by the prototype node, since users/applications requirements vary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such features depending on users/applications’ requirements.

Regarding claim 21, Huawei/Schumacher/Giraud-Carrier teaches the computer-implemented method of claim 19, wherein the prototype node declares at least one of the initial node, ports on the initial node, or parameters of components presented in the canvas of the editor interface (see at least Huawei page 1 lines 20-24). Note limitations claimed are recited in the alternative.

Regarding claim 22, Huawei/Schumacher/Giraud-Carrier does not specifically show the computer-implemented method of claim 19, wherein .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schechter et al (US 20120284255) teach a method of generating a dataflow graph representing a database query includes receiving a query plan from a plan generator, the query plan representing operations for executing a database query on at least one input representing a source of data, producing a dataflow graph from the query plan, wherein the dataflow graph includes at least one node that represents at least one operation represented by the query plan, and includes at least one link that represents at least one dataflow associated with the query plan, and altering one or more components of the dataflow graph based on at least one characteristic of the at least one input representing the source of data.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        12 February 2022